DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 2, 4, and 7-11 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U. S. Publication No. 2003/0078509 to Panescu.
Regarding Claim 1, Panescu teaches a medical instrument system, comprising: an elongate sheath having a lumen (para 0040 element 19 is an elongated sheath); a working instrument positioned inside the sheath lumen, having a distal end configured to advance out of a distal end opening of the sheath lumen; at least one sensor coupled to at least one of the elongate sheath or the working instrument, the at least one sensor configured to determine a contact of at least one of the elongate sheath or the working instrument with an object (para 0014-017 and 042 and 046 teaches a catheter with position sensors to map a target region) ; a processor in communication with the at least one sensor (para 0113 teaches a processor in communication with the position element); and a display in communication with the processor and configured to provide a graphical representation of the contact (fig. 15 teaches a graphical representation of the contacts).  
Regarding Claim 2, Panescu teaches that the at least one sensor comprises a position sensor (para 0103 teaches a location sensor).  
Regarding Claim 4, Panescu teaches that the contact includes a position (para 0103 teaches position information).  
Regarding Claim 7, Panescu teaches that the processor is configured to determine a first contour of the object based upon the contact and a position determined by the sensor (abstract and para 014-017 teaches determining a first map of the target region from the position sensor).  
Regarding Claim 8, Panescu teaches a graphical representation of the first contour of the object (fig. 15 teaches a graphical representation of the map).  
Regarding Claim 9, Panescu teaches to refine the first contour to create a second contour based on the contact (para 014-017 teaches refining the map with new contacts).  
Regarding Claim10, Panescu teaches to display the elongate member relative to the first contour of the object.  
Regarding Claim 11, Panescu teaches to refine an initial model contour of the object based upon multiple contact positions determined by the sensor (claims 1-4 and para 014-017 teaches refining the map).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U. S. Publication No. 2003/0078509 to Panescu in view of U. S. Publication No. 2003/0065271 to Khoury
Regarding Claim 5, Panescu teaches all of the above claimed limitations but does not expressly teach that the working instrument is a guidewire. 
Khoury teaches that the working instrument is a guidewire (para 0021 teaches that the working instrument is a guidewire).
It would be obvious to one of ordinary skill in the art at the time of filing to modify Panescu such that the working instrument is a guidewire as taught by Khoury, since such a setup would result in easy placement of the sensing instrument in the desired target location for mapping.


Allowable Subject Matter
Claims 3 and 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record are U. S. Publication No. 2003/0078509 to Panescu; U. S. Publication No. 2002/0055674 to Ben-Haim et al.; and Haissaguerre none of the prior art alone or in combination teaches to determine a direction of the contact based at least in part upon a direction of an error between a predicted instrument position and a measured instrument position.  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793